DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 14-17, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loftus et al. (US 2015/0219706). 

Loftus discloses:

In regard to claim 1:
 An apparatus comprising: current monitoring circuitry operative to measure a current of an input signal (Fig. 3 Item 106 & Par. [0023] i.e. current sensor); a plurality of resistors arranged in parallel on the input signal (Fig. 3 Item 116); a plurality of switches (Fig. 3 Item 112), each of the plurality of 

In regard to claim 2:
wherein the plurality of switches comprise a relay (Fig. 3 Item 112 & Par. [0024]).  

In regard to claim 3:
wherein the plurality of switches comprise a transistor (Fig. 3 Item 112 & Par. [0024]).  

In regard to claim 4:
 further comprising temperature sensor circuitry operative to measure a temperature in the apparatus (Figs 2 & 3 Item 42).  

In regard to claim 5:
wherein the microcontroller circuitry is further operative to control the plurality of switches at least in part based on data from the temperature sensor circuitry (Fig. 3 Item 114 & Par. [0020] i.e. at least in part).  

In regard to claim 10:
further comprising a user interface adapted to allow a user to input a desired load current (Fig. 3 Item 114 & 124). 

In regard to claim 14:
A method of simulating a load current, the method comprising the steps of: measuring a current of an input signal (Fig. 3 Item 106 & Par. [0023] i.e. current sensor); and controlling a plurality of switches (Fig. 3 Item 112) via microcontroller circuitry (Fig. 3 Item 114) at least in part based on the measured current (Fig. 3 Item 114 & Par. [0023] i.e. at least in part sensor data is provided to microcontroller to improve performance), each of the plurality of switches (Fig. 3 Item 112) operative to activate and deactivate a respective resistor (Fig. 3 Item 116 i.e. one of) of a plurality of resistors arranged in parallel on the input signal (Fig. 3 Item 116).  

In regard to claim 15: 
further comprising the steps of: measuring a temperature; and controlling the plurality of switches at least in part based on the measured temperature (Figs 2 & 3 Item 42).  

In regard to claim 16: 
wherein the plurality of switches comprise a relay (Fig. 3 Item 112 & Par. [0024]).  

In regard to claim 17: 
wherein the plurality of switches comprise a transistor (Fig. 3 Item 112 & Par. [0024]).  

In regard to claim 20:
 	further comprising the step of allowing a user to input a desired load current (Fig. 3 Item 114 & 124).

Claim(s) 1, 7-9, 14 & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinci et al. (US 2017/0305402).
Vinci discloses:
In regard to claim 1:
 An apparatus comprising: current monitoring circuitry operative to measure a current of an input signal (Figs. 1-3 & ABS i.e. load current monitoring); a plurality of resistors arranged in parallel on the input signal (Figs. 1-3 Item R1-R7 & ABS i.e. parallel resistors); a plurality of switches (Figs. 1-3 Item Q1-Q3), each of the plurality of switches operative to activate and deactivate a respective one of the plurality of resistors (Figs. 1-3 Items R1-R3, Q1-Q3); and microcontroller circuitry operative to control the plurality of switches at least in part based on data from the current monitoring circuitry (Figs. 1-3 Items 230, & Q1-Q3).  

In regard to claim 7:
 wherein the input signal is generated by a tow-vehicle brake controller (Figs. 1-3 Item 200).  

In regard to claim 8:
wherein the apparatus is adapted to receive the input signal from a tow vehicle (Figs. 1-3 Item 100).  

In regard to claim 9:
further comprising a user interface adapted to allow a user to input a desired number of trailer axles to be simulated (Figs. 1-3 Items 200 & 240).  



A method of simulating a load current, the method comprising the steps of: measuring a current of an input signal (Figs. 1-3 & ABS i.e. load current monitoring); and controlling a plurality of switches (Figs. 1-3 Item Q1-Q3) via microcontroller circuitry at least in part based on the measured current (Figs. 1-3 Items 230, & Q1-Q3 & ABS), each of the plurality of switches (Figs. 1-3 Item Q1-Q3) operative to activate and deactivate a respective resistor (Figs. 1-3 Items R1-R3, Q1-Q3) of a plurality of resistors arranged in parallel on the input signal (Figs. 1-3 Item R1-R7 & ABS i.e. parallel resistors).  

In regard to claim 18:
 wherein the input signal is generated by a tow-vehicle brake controller (Figs. 1-3 Item 200).  
 
In regard to claim 19:
further comprising the step of allowing a user to input a desired number of trailer axles to be simulated (Figs. 1-3 Items 200 & 240).  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (US 2015/0219706) in view of “The attached DigiKey article Snippet dated May 19, 2016”.

In regard to claim 6:
 Loftus discloses the apparatus of claim 1, including the microcontroller circuitry, which is operative to control the plurality of switches at least in part in order to drive a gate of a transistor device (Fig. 3 Item 112, 114 & Par. [0024]).  
However, Loftus is vague in its disclosure that the disclosed circuitry includes a low side driver and wherein the microcontroller circuitry is operative to control the plurality of switches at least in part through the low side driver.  
The attached DigiKey article Snippet dated May 19, 2016 teaches that it is common in the art to use a low-side driver with powertrain-related loads such as motors solenoids and heaters.  
    PNG
    media_image1.png
    528
    1005
    media_image1.png
    Greyscale

It would have been an obvious matter of design choice at the time of filing of the invention to have included a low side driver as taught by DigiKey in combination with the known microprocessor of .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (US 2015/0219706) in view of Webb et al. (US 8,861,947).

In regard to claim 11:
Loftus discloses the apparatus of claim 1, including current monitoring circuitry (Fig. 3 Item 106 & Par. [0023] i.e. current sensor).  
However, Loftus does not explicitly disclose that the current monitoring circuitry further comprises a shunt resistor, and wherein the current monitoring circuitry is operative to measure the current of the input signal across the shunt resistor.  
Webb teaches that a shunt resistor may be used as an equivalent type of current monitor (Fig. 6 Item 620 & Col. 12 Lines 2-4).  
Therefore, because these two were art recognized equivalents at the time of filing of the invention one of ordinary skill in the art would have found it obvious to substitute or include a shunt resistor for the current monitoring circuitry of Loftus.  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (US 2015/0219706).

In regard to claim 12:
Loftus discloses the apparatus of claim 1, including the plurality of resistors (Fig. 3 Item 116).  

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have included more resistors into the plurality of resistors since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193USPQ 8.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (US 2015/0219706) in view of Bertness et al. (US 2005/0035752).
In regard to claim 13:
Loftus discloses the apparatus of claim 1.
However, Loftus does not explicitly disclose a heat sink. 
Bertness discloses that a heat sink may be used to keep a load from overheating (Fig. 11 & Par. [0045] i.e. heat sink).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known Aparatus disclosed by Loftus with the know method of keeping a load from overheating as taught by Bertness as doing so would have yielded the predictable results of a method of keeping the vehicle or battery pack from overheating.   

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. Applicant has argued that Loftus fails to describe that the microprocessor uses data from the current sensor to at least in part control the switches.  Examiner disagrees: Firstly Loftus teaches in Paragraph [0023] as Applicant has sighted a current sensor that can be placed on the input or output wire of switches 112 in order to improve performance.   Those of skill in the art understand that sensor .  
Further Applicant has argued that Vinci does not teach current monitoring circuitry.  Examiner Disagrees in Paragraph [0024] & Figure 4 Vinci describes a ramping load current created by the microcontroller after closing switches and subsequently opening those switches.  
For all of these reasons Applicant maintains the rejection of claims 1-20.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
1/14/2021